Filed 12/22/20                                                   Case 20-10691                                                                Doc 67




                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF CALIFORNIA
                                                  FRESNO DIVISION
  IN RE: JENNIFER ELLEN SCHULTZ                                          CASE NO: 20-10691-A-13

                                                                         CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
                                                                         Chapter: 13
                                                                         ECF Docket Reference No. FW-2
                                                                         Judge: Hon. Jennifer E. Niemann
                                                                         Hearing Location: Dept. A, Courtroom 11, 5th Floor, United
                                                                         States Courthouse, 2500 Tulare St., Fresno, California 93721
                                                                         Hearing Date: January 28, 2021
                                                                         Hearing Time: 9:30 a.m.

 On 12/22/2020, a copy of the following documents, described below,

 INTERIM APPLICATION FOR PAYMENT OF FEES AND EXPENSES PURSUANT TO 11 U.S.C. §331 ECF Docket Reference No.
 FW-2
 NOTICE OF INTERIM APPLICATION FOR PAYMENT OF FEES AND EXPENSES PURSUANT TO 11 U.S.C. §331
 EXHIBITS FOR INTERIM APPLICATION FOR PAYMENT OF FEES AND EXPENSES PURSUANT TO 11 U.S.C. §331




 were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
 to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

 The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
 (s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
 the best of my knowledge, information, and belief.

 DATED: 12/22/2020




                                                                             Jay S. Jump
                                                                             BK Attorney Services, LLC
                                                                             d/b/a certificateofservice.com, for
                                                                             Gabriel J. Waddell
                                                                             Fear Waddell, P.C.
                                                                             7650 N. Palm Avenue, Suite 101
                                                                             Fresno, CA 93711
Filed 12/22/20
  PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIACase   20-10691
                                                      USPS FIRST CLASS MAIL                                      Doc 67
  PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


  OFFICE OF THE UNITED STATES TRUSTEE      MICHAEL H. MEYER                         JENNIFER SCHULTZ
  UNITED STATES COURTHOUSE                 CHAPTER 13 TRUSTEE                       1422 VIA FRAGA
  2500 TULARE STREET STE 1401              PO BOX 28950                             GUSTINE CALIFORNIA 95322
  FRESNO CALIFORNIA 93721-1326             FRESNO CA 93729-8950




  BARRETT DAFFIN FRAPPIER TREDER & WEISS   SYNCHRONY BANK
  LLP                                      C/O PRA RECEIVABLES MANAGEMENT LLC
  4004 BELT LINE RD STE. 100               PO BOX 41021
  ADDISON TX 75001                         NORFOLK VA 23541
